In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00072-CR

______________________________



CARLOS BUSH, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 124th Judicial District Court

Gregg County, Texas

Trial Court No. 35053-B







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Carlos Bush has appealed from his open plea of guilty to the offense of burglary of a
habitation.  See Tex. Penal Code Ann. § 30.02(c)(2) (Vernon 2003).  He was sentenced by the trial
court to five years' imprisonment. (1) 
	On appeal, Bush contends that his sentence is disproportionate to the crime, citing Solem v.
Helm, 463 U.S. 277 (1983), and Davis v. State, 905 S.W.2d 655 (Tex. App.--Texarkana 1995, pet.
ref'd).  To preserve such complaint for appellate review, Bush must have presented to the trial court
a timely request, objection, or motion that stated the specific grounds for the desired ruling, or the
complaint must be apparent from the context.  See Tex. R. App. P. 33.1(a)(1); Harrison v. State, 187
S.W.3d 429, 433 (Tex. Crim. App. 2005); Williams v. State, 191 S.W.3d 242, 262 (Tex.
App.--Austin 2006, no pet.) (claims of cruel and unusual punishment must be presented in timely
manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex. App.--Houston [14th Dist.] 2001, pet. ref'd)
(failure to complain to trial court that sentences were cruel and unusual waived claim of error for
appellate review).  We have reviewed the record of the trial proceeding.  No relevant request,
objection, or motion was made.  Although this Court has held that a motion for new trial is an
appropriate way to preserve this type of claim for review (see Williamson v. State, 175 S.W.3d 522,
523-24 (Tex. App.--Texarkana 2005, no pet.); Delacruz v. State, 167 S.W.3d 904 (Tex.
App.--Texarkana 2005, no pet.)), Bush did not file a motion for new trial.  He has not preserved
such an issue for appeal.
	Therefore, we affirm the trial court's judgment.


						Bailey C. Moseley
						Justice

Date Submitted:	June 18, 2008
Date Decided:		June 19, 2008

Do Not Publish
1. Bush's sentence was imposed April 12, 2007; his notice of appeal was untimely filed, and
this Court dismissed the appeal for want of jurisdiction July 31, 2007.  Thereafter, the Texas Court
of Criminal Appeals granted Bush an out-of-time appeal.  Its mandate issued February 19, 2008, and
Bush filed his notice of appeal February 29, 2008, within the thirty-day time limit after issuance of
the Texas Court of Criminal Appeals mandate.













 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00057-CV
                                                ______________________________
 
 
 
                 IN THE INTEREST OF
A.P., G.P., AND L.P., CHILDREN
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                       Trial Court
No. FA-10-39888
 
                                                   
                                               
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Bonnie
Ruth Allen-Pieroni, the sole appellant in this case,
has filed a motion seeking to dismiss her appeal, stating that the trial court
has granted a new trial in this matter. 
Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, her
motion is granted.  Tex. R. App. P. 42.1.
            We
dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          November 1, 2011
Date
Decided:             November 2, 2011